DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendments filed 29 November 2021.
Claims 1 – 3, 5 – 9, 11 – 15 and 17 – 21 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 November 2021 has been entered.

Drawings
In view of drawings filed on 29 November 2021, drawing objections of Office Action mailed 02 September 2021 are withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with David Dagg (Reg. No. 37,809) on 27 January 2021.
Title is amended in accordance with MPEP 606.01.  It is noted that existing title is generic, and fails to sufficiently describe the claimed invention that pertains to locking of at least two address references as part of RAID conversion.
The application has been amended as follows: 
Title
METHOD, DEVICE AND COMPUTER PROGRAM PRODUCT FOR LOCKING AT LEAST TWO ADDRESS REFERENCES POINTING TO STORAGE BLOCK IN RAID TYPE CONVERSION

Claims
1. (Currently Amended)  A method for converting a source Redundant Array of Independent Disks (RAID) into a target RAID, comprising: 
determining, based on a type of the target RAID, a plurality of storage spaces for forming the target RAID, wherein the plurality of storage spaces is determined from a plurality of available storage disks; 
copying data from a first storage block of [[a]] the source RAID to a corresponding second storage block in the plurality of storage spaces, wherein a first logical block address of the first storage block in the source RAID is identical to a second logical block address of the second storage block in the target RAID; 

and updating the at least two address references to point to the second storage block, wherein the updating comprises: 
applying a write lock to the at least two address references; 
modifying the at least two address references to point to the second storage block; 
and releasing the write lock.

7. (Currently Amended)  A device for converting a source Redundant Array of Independent Disks (RAID) into a target RAID, comprising: 
at least one processing unit; 
and at least one memory being coupled to the at least one processing [[unit]] unit, and storing instructions for execution by the at least one processing unit, the instructions, when executed by the at least one processing unit, causing the device to perform acts comprising: 
determining, based on a type of the target RAID, a plurality of storage spaces for forming the target RAID, wherein the plurality of storage spaces is determined from a plurality of available storage disks; 
copying data from a first storage block of [[a]] the source RAID to a corresponding second storage block in the plurality of storage spaces, wherein a first logical block address of the first storage block in the source RAID is identical to a second logical block address of the second storage block in the target RAID; 

and updating the at least two address references to point to the second storage block, wherein the updating comprises: 
applying a write lock to the at least two address references; 
modifying the at least two address references to point to the second storage block; 
and releasing the write lock.

13. (Currently Amended)  A computer program product being stored in a non-transitory computer storage medium and comprising machine-executable instructions which, when executed by a device, cause the device to perform actions to convert a source Redundant Array of Independent Disks (RAID) into a target RAID, wherein the actions include: 
determining, based on a type of the target RAID, a plurality of storage spaces for forming the target RAID, wherein the plurality of storage spaces is determined from a plurality of available storage disks; 
copying data from a first storage block of [[a]] the source RAID to a corresponding second storage block in the plurality of storage spaces, wherein a first logical block address of the first storage block in the source RAID is identical to a second logical block address of the second storage block in the target RAID; 
determining at least two address references pointing to the first storage block, wherein the at least two address references are located within a mapping tree data structure used to map a logical storage space to a physical storage space; 

applying a write lock to the at least two address references; 
modifying the at least one two address references to point to the second storage block; 
and releasing the write lock.

Reasons for Allowance
Claim 1 recites, at least, two address references pointing to a first storage block wherein said two address references are locked, updated to point to second storage block that has data copied from first storage block, and released.  This subject matter is reflected in the following limitations of claim 1.
copying data from a first storage block of the source RAID to a corresponding second storage block in the plurality of storage spaces, wherein a first logical block address of the first storage block in the source RAID is identical to a second logical block address of the second storage block in the target RAID; 
determining at least two address reference pointing to the first storage block, wherein the at least two address references are located within a mapping tree data structure used to map a logical storage space to a physical storage space; 
and updating the at least two address references to point to the second storage block, wherein the updating comprises: 
applying a write lock to the at least two address references; 
modifying the at least two address references to point to the second storage block; 

As noted in Office Action mailed 02 September 2021, Burkes in view of Land and Moore teach the limitations of claim 1 but for a single address reference pointing to a first block.  However, Bukes in view of Land and Moore does not appear to explicitly teach performing the limitations of claim 1 for two address references pointing to said first block.  Therefore, claim 1 is considered allowable over prior art and, in view of said above amendments, in condition for allowance.

Claim 7 is device claim corresponding to method claim 1 and is considered allowable for the same reasons as claim 1.
Claim 13 is computer program product claim corresponding to method claim 1 and is considered allowable for the same reasons as claim 1.
Claims, dependent upon independent claims 1, 7 or 13, are also considered allowable for the same reasons as said independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282. The examiner can normally be reached Monday - Thursday and alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIE YEW/            Primary Examiner, Art Unit 2139